COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                           NOTICE OF ORDER ON MOTION

Cause number:               01-15-00775-CV
Style:                      Adriene Sibley
                            v. Seminole Pipeline Company, LLC
Date motion filed*:         September 14, 2015
Type of motion:             Motion to correct the names of the parties to the appeal
Party filing motion:        Appellant, Adriene Sibley
Document to be filed:       Motion to Correct

If motion to extend time:
         Deadline to file document:                     n/a
         Number of previous extensions granted:         n/a
         Length of extension sought:                    n/a

Ordered that motion is:

                 Granted
                  If document is to be filed, document due: n/a

                     The Clerk is instructed to file the document as of the date of this order
                     Absent extraordinary circumstances, the Court will not grant additional motions to extend
                  time

                  Denied

                  Dismissed (e.g., want of jurisdiction, moot)


          Enterprise Products Operating, LLC, First Call Field Service Corp., and TDW Services are hereby
          added to this court’s records as appellees in this appeal. It is so ORDERED.




Judge's signature: /s/ Michael Massengale

                  Justice Michael Massengale

                   Acting individually



Date: September 17, 2015



November 7, 2008 Revision